                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

RANDY L. THORNTON,

              Movant,

v.                                   Civil No. 2:16-cv-05348
                                     Criminal No. 2:04-cr-00225

UNITED STATES OF AMERICA,

              Respondent.


                     MEMORANDUM OPINION AND ORDER


         Pending is the movant’s Emergency Motion to Correct

Sentence Under 28 U.S.C. § 2255, filed on June 13, 2016, by his

counsel, Federal Public Defender Christian M. Capece.


         This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On March 9, 2018, the magistrate judge entered his PF&R

recommending that the motion be denied, and this matter be

dismissed from the docket of the court.    The movant timely filed

objections on March 19, 2018.    Upon the court’s direction, the

United States responded to the objections on April 12, 2018 and

the movant replied on May 11, 2018.
            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”    Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


                            I.   Background


            On May 12, 2005, movant was convicted by a jury in the

above-cited criminal case of two counts of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

At sentencing, the court found that the movant had committed at

least three prior violent felonies, thus meeting the statutory

criteria pursuant to the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e)(1), subjecting him to a mandatory minimum

sentence of fifteen years, with a guideline range of 262 to 327

months.   Specifically, as specified in both counts of the

indictment, the movant previously committed the following

offenses:

    a.      Convicted on or about July 12, 1973, in the
            Court of Common Pleas Lake County, Ohio, of
            unarmed robbery, in violation of Ohio Revised
            Code § 2910.12;




                                  2
    b.   Convicted on or about August 19, 1975, in the
         Court of Common Pleas Lake County, Ohio, of
         escape in violation of Ohio Revised Code §
         2921.34;

    c.   Convicted on or about October 2, 1975, in the
         Court of Common Pleas Lake County, Ohio, of
         burglary, in violation of Ohio Revised Code §
         2911.12 and felonious assault in violation of
         Ohio Revised Code § 2903.11;

    d.   Convicted on or about August 14, 1980, in the
         Circuit Court of Kanawha County, West Virginia,
         of attempted robbery by violence, in violation of
         W.Va. Code § 61-2-12; and

    e.   Convicted on or about December 5, 1980, in the
         Circuit Court of Kanawha County, West Virginia,
         of malicious wounding, in violation of W. Va.
         Code § 61-2-9.


         The movant was sentenced to serve 262 months in prison

followed by a five-year term of supervised release, as well as a

$5,000 fine and a $200 special assessment.   Although the

Judgment and Commitment Order does not identify with specificity

the convictions upon which the court relied in making the ACCA

determination, a review of the sentencing transcript reveals

that the court found that movant had been convicted of five

violent felonies, as set forth in paragraphs 28 (1973 Ohio

unarmed robbery), 30 (1975 Ohio burglary and felonious assault),

31 (1980 West Virginia attempted robbery by violence), 32 (1980

West Virginia escape) and 34 (1980 West Virginia malicious

wounding) of the presentence report.   Transcript of Sentencing

Hearing, ECF # 103 at 15.   The movant’s conviction and sentence


                                3
were affirmed on appeal.     United States v. Thornton, 209 F.

App’x 297 (4th Cir. 2006).


          Following the Supreme Court’s decision in United

States v. Johnson, 135 S. Ct. 2551 (2015) (“Johnson II”)1, in

which the Court found the residual clause of the ACCA to be

unconstitutionally vague, the movant filed the instant motion

arguing that he no longer qualifies as an Armed Career Criminal.

Specifically, he argues that without the residual clause, the

definition of “violent felony” no longer covers at least three

of his prior convictions.    The magistrate judge disagreed, and

recommended in his PF&R that the court find: (1) movant’s West

Virginia malicious wounding conviction is a violent felony; (2)

movant’s West Virginia attempted robbery by violence conviction

is a violent felony; (3) movant’s Ohio unarmed robbery

conviction is a violent felony; and (4) movant’s Ohio burglary

conviction is not a violent felony.    The PF&R also recommends

that the court decline to address whether movant’s Ohio

felonious assault conviction is a violent felony.




1 In Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme
Court held that Johnson II constitutes a new substantive rule of
constitutional law that applies retroactively to cases on
collateral review.
                                  4
                             II.   Discussion


           The ACCA defines “violent felony” at 18 U.S.C. §

924(e)(2)(B) as follows:

     (B)   The term “crime of violence” means any crime
           punishable by imprisonment for a term exceeding one
           year . . ., that –-

           (i)   has as an element the use, attempted use, or
                 threatened use of physical force against the
                 person of another; or

           (ii) is burglary, arson, or extortion, involves use of
                explosives, or otherwise involves conduct that
                presents a serious potential risk of physical
                injury to another.

After the Johnson II decision, the residual clause portion of

the definition -- “or otherwise involves conduct that presents a

serious potential risk of physical injury to another” -- is

struck for being unconstitutionally vague.      Accordingly, to be

considered a violent felony, the prior conviction must meet the

criteria of the force clause, (B)(i), or be an enumerated

offense listed in (B)(ii).


           As mentioned above, the magistrate judge in his PF&R,

inter alia, found that movant’s convictions for West Virginia

malicious wounding, West Virginia attempted robbery by violence,

and Ohio unarmed robbery were each violent felonies.      The

magistrate judge also recommended that the court decline to

address movant’s conviction for Ohio felonious assault.         The

movant objects, to some extent, to each of these findings.

                                   5
           Specifically, as for the magistrate judge’s finding

that West Virginia malicious wounding, W. Va. Code § 61-2-9(a),

constitutes a violent felony, the movant “recognizes that this

Court is currently bound by the Fourth Circuit’s decision in

United States v. Covington, 880 F.3d 129 (4th Cir. 2018), to

find that malicious wounding requires the intentional use of

physical force as an element of the offense and is therefore a

violent felony[,]” but maintains that Covington was wrongly

decided and “makes [his] objection to preserve the issue for

further review.”   Objections, ECF # 148 at 1-2.    The court

agrees with the magistrate judge, and indeed the movant, that

Covington is controlling and that West Virginia malicious

wounding constitutes a violent felony thereunder.    The movant’s

first objection is overruled.


           Similarly, the movant objects to the magistrate

judge’s recommendation that West Virginia attempted robbery by

violence be considered a violent felony, but “recognizes that

this Court is currently bound by the Fourth Circuit’s decision

in United States v. Salmons, 873 F.3d 446 (4th Cir. 2017),” so

to find.   Id. at 2.   Movant again objects “to preserve the issue

for further review.”   Id.   The court again agrees that Salmons

is controlling and was properly applied by the magistrate judge.

The movant’s second objection is overruled.



                                 6
            At this juncture, the court has found that prior to

his sentencing in 2005, the movant had committed two violent

felonies.   The movant need only have committed one additional

violent felony, of the three remaining for which he had been

previously convicted, to qualify as an armed career criminal

under the ACCA.     The magistrate judge found that movant’s Ohio

burglary conviction was not a violent felony, and no objection

was made thereto.     Accordingly, if either of movant’s Ohio

unarmed robbery or Ohio felonious assault convictions constitute

a violent felony, movant met the ACCA predicates.


            The magistrate judge, in the course of a thorough and

comprehensive analysis, found that movant’s Ohio unarmed robbery

conviction constituted a violent felony.      The movant objected to

this finding.


            The magistrate judge additionally recommended that

this court decline to address movant’s Ohio felonious assault

conviction “in light of the uncertainty surrounding the status

of Ohio felonious assault in Ohio’s home circuit, and because

the court has found that [movant] has three other ACCA predicate

convictions[.]”     PF&R at 23.   Specifically, at the time of the

PF&R, two matters were pending before the Sixth Circuit, for

each of which the Circuit had granted rehearing en banc:

Williams v. United States, 875 F.3d 803 (6th Cir. 2017); and


                                    7
United States v. Burris, No. 16-3855, 2017 WL 6368852 (6th Cir.

Dec. 13, 2017).


            The Sixth Circuit has since cleared the uncertainty

surrounding Ohio felonious assault by deciding Burris, 912 F. 3d

386 (6th Cir. Jan. 3, 2019), which the court finds dispositive

of the felonious assault issue here.       Accordingly, the court

finds good cause to address movant’s Ohio felonious assault

conviction, inasmuch as the magistrate judge’s recommendation is

now moot.


            At the time of the movant’s conviction in 1975, the

crime of felonious assault in Ohio was governed by Ohio Rev.

Code § 2903.11(A), which provided as follows:

    No person shall knowingly:
    (1) Cause serious physical harm to another;

    (2) Cause or attempt to cause physical harm to another
    by means of a deadly weapon or dangerous ordnance as
    defined in section 2923.11 of the Revised Code.

Because felonious assault is not an enumerated offense set forth

in 18 U.S.C. § 924(e)(2)(B)(ii), the court only analyzes it

under the force clause, (B)(i).       To determine whether a

defendant’s prior conviction qualifies as a violent felony,

courts apply a “categorical approach,” where they “focus solely

on the fact of conviction rather than the facts of the case[,]”

and “compare the elements required for conviction of an offense

to the element(s) required for application of the sentence


                                  8
enhancement, while ignoring the conduct that gave rise to a

particular defendant's past conviction.”      United States v.

Covington, 880 F.3d 129, 132 (4th Cir.), cert. denied, 138 S.

Ct. 2588, 201 L. Ed. 2d 304 (2018) (citing Salmons, 873 F. 3d at

448, Taylor v. United States, 495 U.S. 575, 602 (1990), and

United States v. Wilson, 951 F. 2d 586, 588 (4th Cir. 1991)).

“[T]he categorical approach is straightforward when a statute is

indivisible, that is, when the statute defines only a single

crime with a single set of elements.”   Id. (citing Mathis v.

United States, 136 S. Ct. 2243, 2248 (2016)).


          The approach is made more difficult, however, “where a

statute defines multiple crimes by listing multiple alternative

elements,” rendering it “divisible.”    Id.   “Where a statute is

divisible, the Court generally must first apply a ‘modified

categorical approach’ to determine which of the alternative

elements are integral to a defendant's conviction.”     Id.      To

make this determination, courts may look to “a limited class of

documents (for example, the indictment, jury instructions, or

plea agreement and colloquy) to determine what crime, with what

elements, a defendant was convicted of.”      Mathis, 136 S. Ct. at

2249.   These documents are referred to as “Shepard documents.”

See Shepard v. United States, 544 U.S. 13 (2005).     “The modified

approach acts as a tool, rather than an exception, to ‘help[ ]

implement the categorical approach when a defendant was

                                9
convicted of violating a divisible statute.’”      Id. (quoting

Descamps v. United States, 570 U.S. 254 (2013)) (modification in

original).


          In Burris, the Sixth Circuit applied this analysis to

the Ohio statute at issue here.2      The court applied the

categorical approach first, finding the statute, as a whole,

“too broad to categorically qualify as [a] violent-felony

predicate[] under the ACCA and Guidelines elements clauses.”

Burris, 912 F.3d at 399.


          The court found the statute to be divisible, however,

in that subsection (A)(1) and subsection (A)(2) each set forth

separate crimes.   Id. at 405.   Because the court found the

statute to be too broad under subsection (A)(1), it then

considered whether subsection (A)(2), which makes it a crime to




2 The defendant in Burris was convicted of felonious assault
in 2007. The statute at that time and the version
considered by the Sixth Circuit, reads:

     (A) No person shall knowingly do either of the
     following:
     (1) Cause serious physical harm to another or to
     another's unborn;
     (2) Cause or attempt to cause physical harm to another
     or to another's unborn by means of a deadly weapon or
     dangerous ordnance.

Ohio Rev. Code § 2903.11. Aside from the addition of “or to
another’s unborn,” which is not pertinent here, the statute is
essentially unchanged from the version under which the movant
was convicted, and the Sixth Circuit’s analysis is applicable.
                                 10
knowingly cause physical harm “by means of a deadly weapon or

dangerous ordnance[,]” qualifies as a violent felony.          Ohio Rev.

Code § 2903.11(A)(2).   The court readily found that it did,

noting that the “deadly weapon rule” disposes of the analysis:

“‘When a felony must be committed with a deadly weapon and

involves some degree or threat of physical force, it is a crime

of violence under the elements clause.’”        Id. (quoting United

States v. Harris, 853 F.3d 318, 321 (6th Cir. 2017).        The court

thus held that “[i]f the defendant was convicted under the

(A)(1) version of [the felonious assault statute], that offense

does not qualify as a violent-felony conviction under the ACCA

or Guidelines elements clauses.    If a defendant was convicted

under the (A)(2) version of [the statute], that offense does

qualify as a violent-felony predicate under the ACCA and

Guidelines elements clauses.”     Id. at 406.


         Accordingly, here, if the movant was convicted under

the (A)(2) version of the Ohio felonious assault statute, the

offense qualifies as a violent-felony predicate under the ACCA.

In the PF&R, the magistrate judge correctly noted that it is

appropriate to consider the Shepard documents to determine under

which subsection the movant was convicted.       PF&R at 22.

Attached as Exhibit F to the government’s response to the

movant’s motion is a portion of the movant’s 1975 indictment,

which tracks the language of subsection (A)(2): “Randy Thornton

                                  11
. . . knowingly cause[d] serious physical harm to [another] by

means of a deadly weapon, to-wit: a small .22 caliber hand

gun[.]”     Government’s Response, ECF # 138 Ex. F, see also Ex. G

(written plea of guilty to the crimes of burglary and felonious

assault).    In neither his reply to the government’s response nor

his objections to the PF&R does the movant dispute that he was

convicted under subsection (A)(2).     The court, accordingly,

finds that the movant was convicted under subsection (A)(2) of

Ohio felonious assault in 1975 and thus committed a violent

felony.     In conjunction with West Virginia malicious wounding

and West Virginia attempted robbery by violence, the movant has

committed three ACCA predicate violent felonies.


            Having so found, it is unnecessary to address the

magistrate judge’s conclusion with regards to Ohio unarmed

robbery or the movant’s objection thereto.


            The movant, having been convicted of three prior

violent felonies, was an armed career criminal under the ACCA

when he was sentenced in 2005 and is not entitled to any relief

under 28 U.S.C. § 2255.




                                  12
                           III. Conclusion


          The court, accordingly, ORDERS as follows:


  1. That the movant’s objections to the PF&R be, and they

    hereby are, overruled;


  2. That the magistrate judge’s Proposed Findings and

    Recommendation be, and hereby are, adopted and incorporated

    as set forth herein;


  3. That movant’s motion to vacate, set aside, or correct

    sentence under 28 U.S.C. § 2255 be, and hereby is, denied;

    and


  4. This case be, and hereby is, dismissed from the docket of

    the court.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                 Enter: April 12, 2019




                                13
